Citation Nr: 0839421	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO. 07-17 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Entitlement to an increased rating for acne of the back 
and neck, currently evaluated as 30 percent disabling. 

2. Entitlement to service connection for hearing loss.

3. Entitlement to service connection for diabetes mellitus. 

4. Entitlement to service connection for arthritis. 

5. Entitlement to service connection for a back condition. 

6. Entitlement to service connection for a foot condition. 

7. Entitlement to service connection for a knee condition. 

8. Entitlement to service connection for a hip condition. 

9. Entitlement to service connection for a shoulder 
condition. 

10. Entitlement to service connection for headaches. 



REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to 
August 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Cleveland, Ohio Tiger Team, Department of Veterans Affairs 
(VA) Regional Office (RO). The case is under the jurisdiction 
of the Newark, New Jersey RO. 

The issues of service connection for hearing loss and an 
increased rating for acne of the neck and back being remanded 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

The veteran has also alluded to seeking service connection 
for a skin condition of the face, separate from the presently 
service-connected acne of the back and neck.  As is explained 
in the remand section of this decision, this matter has not 
been adjudicated by the RO and is REFERRED to the RO for 
adjudication.


FINDING OF FACT

There is no competent medical evidence that shows the veteran 
presently has arthritis, diabetes mellitus, back, foot, knee, 
hip, shoulder or headache conditions that had onset in 
service; or arthritis (to include bilateral hip, knee, and 
great toe arthritis) or diabetes mellitus within one year of 
service discharge; or that any of the disorders are related 
to an injury in or any incident of active military duty. 


CONCLUSION OF LAW

1. Arthritis (to include bilateral hip, knee, and great toe 
arthritis) nor diabetes mellitus was incurred in or 
aggravated by active service, nor may arthritis be presumed 
to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303 3.307, 3.309 
(2008). 

2. Back, foot, knee, shoulder and headache conditions were 
not incurred in or aggravated by active service. 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claims. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claims; (2) that the VA will seek to provide; and (3) 
that the veteran is expected to provide. See 38 C.F.R. 
§ 3.159 (2007). These notice requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and the 
effective date of the disability. See Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose 
of these changes is to clarify when VA has no duty to notify 
a veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims. The amendments apply to 
all applications for benefits pending before VA on, or filed 
after May 30, 2008, which includes these claims. Notably, the 
final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which previously stated that VA will request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. 

The final rule also removes the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the veteran within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that application. 
The revised sentence reflects that the information and 
evidence that the veteran is informed that he or she is to 
provide, must be provided within one year of the date of the 
notice. Finally, under 38 C.F.R. § 3.159(b)(3), no duty to 
provide section 38 U.S.C.A. § 5103(a) notice arises upon 
receipt of a Notice of Disagreement (NOD) or when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established. VA may continue to have an obligation to provide 
adequate section 38 U.S.C.A. § 5103(a) notice despite receipt 
of an NOD if the claim was denied and compliant notice was 
not previously provided. See Mayfield v. Nicholson, 444 F.3d 
at 1333-34 (Fed. Cir. 2006). In this case, the required VCAA 
notification was provided in a letter issued in January 2006. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
The veteran received notice consistent with Dingess in 
June 2007. Further, since the preponderance of the evidence 
is against the claims for service connection, any appropriate 
disability rating and effective date to be assigned as to 
these claims are moot. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes service medical evidence, and VA medical 
records associated with the claims folder. The veteran also 
underwent a VA examination in July 2006. See Charles v. 
Principi, 16 Vet. App. 370 (2002) (Observing that under 38 
U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.").

The veteran was offered a hearing and declined. The Board 
finds that the record as it stands includes sufficient 
competent evidence to decide the claims. See 38 C.F.R. 
§ 3.159(c)(4). Under these circumstances, the Board finds no 
further action is necessary to assist the veteran with his 
claims.


Analysis of the Claim - Service Connection

The veteran maintains that service connection is warranted 
for arthritis, diabetes mellitus, back, foot, knee, hip, 
shoulder and headache conditions. He maintains that while in 
service, he was exposed to wet and damp conditions that 
caused him to have arthritis. He also maintains that after 
climbing off a ship from a net, he began to have back and hip 
pain that has continued to date. 

Having carefully considered the claims in light of the record 
and the applicable law, the Board is of the opinion that 
service connection is not warranted for arthritis (to include 
bilateral hip, knee, and great toe arthritis), diabetes 
mellitus, back, foot, knee, hip, shoulder, and headache 
conditions. 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in the active military, naval, 
or air service. 38 U.S.C.A. § 1110 38 C.F.R. § 3.303. That an 
injury or disease occurred in service alone is not enough; 
there must be chronic disability resulting from that injury. 
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity. 38 C.F.R. § 3.303(b). Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service. 38 C.F.R. § 3.303(d). 

In order to establish service connection, there must be (1) 
evidence of an injury in military service or a disease that 
began in or was made worse during military service or one 
which would qualify for presumptive service connection; (2) 
competent evidence of a current physical or mental 
disability; and, (3) competent evidence of a relationship 
between the veteran's current disability and the in-service 
event.  Pond v. West, 12 Vet. App. 341, 346 (1999); Rose v. 
West, 11 Vet. App. 169, 171 (1998).  

Certain chronic diseases, including arthritis and diabetes 
mellitus, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service. 38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Although the veteran has been diagnosed as having arthritis 
and diabetes mellitus, there is no competent medical evidence 
that indicates either disorder is related to any incident of 
active military service. 

Service medical evidence shows no findings treatment, or 
diagnosis of arthritis, diabetes mellitus, back, foot, knee, 
hip, shoulder, or headache condition. 



Post-service VA medical evidence dated from 2000 to 2006 were 
associated with the claims folder. In 2000, it was noted that 
the veteran had been treated with diabetic oral medication 
for 12 years and received treatment for his feet and knees. 

In July 2006, the veteran underwent a VA examination in 
connection with the claim. There was no history of trauma of 
the feet. There was a diagnosis of osteoarthritis of the 
great toes, bilaterally. As for headaches, the veteran 
indicated on examination that his headaches started after his 
release from service. He was unable to provide the exact date 
of the onset of the headaches. Medical history indicated that 
he had diabetes mellitus for 30 years (i.e., since 
approximately 1976, or 30 years after service). On joint 
examination, he stated that his thoracic lumbar spine, 
bilateral knee condition, and bilateral hip condition all 
were a result of climbing down a net off of a ship. He stated 
that he had pain with these joints from service to that date. 
He indicated that none of the joint pain interfered with his 
activities of daily living or employment. The assessment was 
thoracic lumbar degenerative disc disease, bilateral shoulder 
impingement syndrome, bilateral hip degenerative joint 
disease, bilateral knee patellofemoral syndrome, and 
bilateral knee degenerative joint disease. 

The question causality of a disorder is one that requires 
competent medical evidence. By "competent medical evidence" 
is meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a).

The competent medical evidence of record supports the 
veteran's claim for service connection for arthritis (to 
include bilateral hip, knee, and great toe arthritis), 
diabetes mellitus, back, foot, knee, hip, shoulder, or 
headache conditions. Although the veteran maintains that his 
arthritis was the result of climbing off of the ship via a 
net and sleeping on the ground in the jungle for 1 1/2 years 
during service, and his other conditions were claimed as the 
result of service, he is not competent to render such an 
opinion. It is well-established that laypersons, such as the 
veteran, are not qualified to render medical opinions 
regarding the etiology of disorders and disabilities, and his 
opinion is entitled to no weight Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).

After service, arthritis, diabetes mellitus, back, foot, 
knee, hip, shoulder, and headache conditions were diagnosed. 
However, no medical records show that any of these conditions 
were demonstrated prior to 2000, many years after service. 
Additionally, there was no medical evidence of record which 
showed arthritis or diabetes mellitus evident within one year 
of service discharge. To the extent that such evidence of a 
current disorder exists and is of record, evidence of a 
current disorder without linkage to military service is not 
dispositive of the question of service connection. Morton v. 
Principi, 3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 
Vet. App. 51, 53 (1992)(Observing that evidence of the 
appellant's current condition is not generally relevant to 
the issue of service connection, absent some competent 
linkage to military service).  

Moreover, the veteran was provided VA examinations in 2007, 
and although all of the conditions were diagnosed, the 
examiner did not associate any of the conditions with service 
or associate a diagnosis of arthritis or diabetes mellitus 
within one year of service discharge. In fact, the veteran 
could not indicate when he began to have headaches, except 
that they started after service. The medical history showed 
that diabetes mellitus started 30 years prior to the 
examination which would be in 1967, more than one year post 
service. 

VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue. That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claims. See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

Therefore, service connection for arthritis (to include 
bilateral hip, knee, and great toe arthritis), diabetes 
mellitus, back, foot, knee, hip, shoulder, and headache 
conditions are not warranted. 



ORDER

Service connection for arthritis (to include bilateral hip, 
knee, and great toe arthritis), diabetes mellitus, back, 
foot, knee, hip, shoulder and headache conditions, is denied. 


REMAND

As for the veteran's claims for an increased rating for acne 
of the back and neck and service connection for hearing loss, 
further development is required. 

The veteran asserts that his acne of the back and neck is 
more severe than the current evaluation reflects. Although 
this matter has not been separately adjudicated by the RO, as 
is noted in the INTRODUCTION to this decision, the veteran 
also claims that service connection for acne of the face 
should be granted. 

The veteran underwent VA examination for his increased rating 
claim for acne of the neck and back in July 2006. At that 
time, the veteran's face and neck were evaluated. However, 
his back was not evaluated. His back was to be evaluated in 
connection with this claim as the veteran requested an 
increased rating based on his skin condition.  

Additionally, the veteran claims service connection for 
hearing loss. He maintains that his hearing loss is a result 
of firing of the large guns while he was on ship in the Navy. 
He related that he has had hearing loss since service and he 
also indicated that he has been treated for hearing loss. 
However, he does not indicate whether treatment for hearing 
loss was on a private or VA basis. 

The law requires that in complying with its duty to assist 
claimants, VA must make reasonable efforts to assist a 
claimant in obtaining evidence identified by the claimant, 
which is necessary to substantiate the claim, and that if VA 
is unable to obtain all of the relevant records sought, VA 
will advise the claimant of the records it is unable to 
obtain; explain the efforts made to obtain those records; and 
describe any further action to be taken with respect to the 
claim. 38 U.S.C.A § 5103A. Those records should be sought and 
if they exist, associated with the claims folder. 

Accordingly, this case is REMANDED for the following action: 

1. The RO/AMC will ascertain if the 
claimant has received any VA, non-VA, or 
other medical treatment for the claimed 
hearing loss condition, that is not 
evidenced by the current record. The 
claimant should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file. The RO/AMC should then obtain these 
records and associate them with the 
claims folder. 

2. With regard to any attempt to obtain 
such records: 

a. If the requested records are held 
by a department or agency of the 
Federal government, efforts to 
obtain such records must continue 
until it is determined that they do 
not exist or that further attempts 
to obtain them would be futile. The 
non-existence or unavailability of 
such records must be verified by 
each Federal department or agency 
from whom they are sought. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

b. If the requested records are held 
by a health care provider or 
facility not associated with the 
Federal government, notify the 
claimant in accordance with the 
provisions of 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(e).

c. If the RO/AMC determines that 
such action is appropriate under 
applicable law, the veteran may be 
afforded a VA audiological 
examination to ascertain if he has 
hearing loss which was caused or 
aggravated by active military 
service.   

4. The RO/AMC should afford the claimant 
a VA dermatology examination. The 
following considerations will govern the 
examination:

        a.  The examination will be 
conducted by a qualified physician, and 
will be accompanied by review of the 
claims folder.
        
        b. The examiner must respond to the 
following inquiry. Based upon a review of 
the claims folder, and any other medical 
or lay evidence received including the 
results of the clinical examination, what 
is the severity of the veteran's service-
connected back and neck skin disorder. In 
scheduling the dermatological 
examination, the RO/AMC's attention is 
called to the veteran's raised but 
unadjudicated claim of service connection 
for acne of the face, separate from the 
neck and back, 

5. Thereafter, the RO/AMC will adjudicate 
the issues remanded. The RO/AMC must 
ensure that all directed factual and 
medical development as noted above is 
completed. In the event that the 
examination reports do not contain 
sufficient detail, the RO/AMC must take 
any appropriate action by return of the 
report to the examiner for corrective 
action. See 38 C.F.R. § 4.2 (If the 
findings on an examination report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes). 
If those benefits sought on appeal are 
not granted to the veteran's 
satisfaction, he and his representative, 
if there is one, should be provided with 
an appropriate Supplemental Statement of 
the Case, which sets forth the applicable 
legal criteria pertinent to this appeal. 
The claimant should be given an 
opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


